Citation Nr: 1724512	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-32 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active service in the United States Air Force from November 1953 to October 1957 and in the United States Army from September 1959 to May 1976.  The appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Milwaukee, Wisconsin, regional office (RO) of the Department of Veterans Affairs (VA).  This matter has since been transferred to the VA RO of Cleveland, Ohio.

The appellant presented testimony at a personal hearing before a Veterans Law Judge in June 2015.  A transcript is of record.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.207 (2015).  In November 2015, the Board sent a letter to the appellant explaining that the Veterans Law Judge who presided over her hearing was no longer available to participate in the appeal and offered the appellant a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  In December 2015, the appellant responded that she did not want another hearing.

This case was remanded for additional development in December 2015.  Following the Board's remand, the RO issued a Supplemental Statement of the Case (SSOC) denying entitlement to service connection for the cause of the Veteran's death, to include as a result of herbicide exposure.  The case has since been returned to the Board for appellate review.
FINDINGS OF FACT

1. The Veteran died in December 2009; the death certificate lists the immediate cause of death as respiratory failure, due to pneumonia. 

2. The Veteran's death is not related to his military service.


CONCLUSION OF LAW

1.  The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cause of the Veteran's death was due to active service.  She argues that although it is not listed on his death certificate, his nasopharyngeal carcinoma was either a principal or contributory cause of death.  The appellant believes that this cancer developed as a result of herbicide exposure in Vietnam.  See June 2015 Hearing Testimony.

The Veteran's death certificate shows that he died on December [REDACTED], 2009.  The immediate cause of death was respiratory failure due to pneumonia.  No other causes are listed.  He died as an inpatient at East Liverpool City Hospital. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more.  38 C.F.R. § 3.307 (a)(6)(ii).

The record shows that the Veteran served two tours in Vietnam.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309 (2016).

Nasopharyngeal carcinoma is not among the diseases that are presumed to be related to herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Board has the authority and responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

At the time of the Veteran's death he was not service-connected for any disabilities.

The claims folder does not reflect that the Veteran complained of, or received treatment for of  respiratory failure or pneumonia while in service or within one year from his military service.

A December 1, 2009 addendum to an April 2009 opinion stated that the Veteran's type of nasopharyngeal carcinoma had not been associated with Agent Orange exposure.  However, the record shows that this addendum was written after the examiner had first offered a positive opinion, but was then reminded by the RO that nasopharyngeal carcinoma is not presumed to be related to herbicide exposure.  No other reasons or bases for the opinion were provided.  Therefore, this opinion failed to address direct causation and was inadequate.  Subsequently, the Board remanded the case for a new opinion in order to determine if there was a link between the Veteran's death and his military service. 

In July 2016 a new medical examiner reviewed the Veteran's file.  The examiner opined that it is less likely than not that the Veteran's respiratory failure due to pneumonia (the cause of death on the death certificate) was incurred in, or due to, his active military service.  The examiner stated that the Veteran's respiratory failure due to pneumonia were acute conditions that developed just before his death as a complication of his cancer.  Furthermore, the examiner opined that it is least as likely as not that the veteran's nasopharyngeal carcinoma was a contributory cause of his death as debility due to treatment for this disability led to the pneumonia and respiratory failure.  The examiner went on to opine that it is less likely than not that the nasopharyngeal carcinoma was due to, or incurred in, the military service-to include the Veteran's conceded in-service herbicide (Agent Orange) exposure.  The examiner stated that after years of study, the National Institutes of Health had not found a link between that type of cancer and herbicide exposure.

The Board finds the July 2016 VA examiner's opinion to be more probative than the Appellant's assertions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this matter, the opinion of the July 2016 VA examiner is highly probative because it was definitive, based upon a complete review of the Veteran's claims, and supported by detailed rationale.  Accordingly, July 2016 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Accordingly, upon a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  No causal connection between the Veteran's military service and his death is demonstrated by the evidence of record.  The Board is sympathetic to the Appellant in that it is clear she sincerely believes the Veteran's nasopharyngeal cancer was caused by herbicide exposure.  However, the evidence of record does not support these contentions.  Although the Board is appreciative of the Veteran's faithful and honorable service to our country, given the record before it, this claim must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for the cause of the Veteran's death, to include as a result of herbicide exposure is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


